           Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 1 of 21




UNITED STATES DISTRICT COURT                                             ' ' "-
for the
                                                                                  !7 Hi |:-0
DISTRICT OF MASSACHUSETTS
                                                                                  k;ox cC[;nT
CIVIL CASE NUMBER Case No. 3:19-cv-30025-KAR

DENNIS G. LOMAX Plaintifif, pro se
V.                                 1?
WIKIMEDIA FOUNDATION, INC. JAMES ALEXANDER
DARRYL L. SMITH
OLIVER D. SMITH
JOSHUA P. SCHROEDER
MICHAEL UMBRECHT
GUY CHAPMAN
"MAX", real name unknown
"VITUZZU," real name unknown
JOHN DOE
Defendants


AMENDED CIVIL COMPLAINT AND DEMAND FOR JURY TRIAL

   .      AMENDED CIVIL COMPLAINT
   .      PARTIES
   .      JURISDICTION AND VENUE
   •      BACKGROUND
   .      FACT
             o   Background
             o   Discovery and exposure of impersonations and attack accounts
             o   Retaliation and conspiracy
             o   Wikiversity administrator joins conspiracy
             o   WMF complaints and action
   •      6 COUNT 1: DEFAMATION -- All Defendants
   .      7 COUNT 2: DEFAMATION - WMF
   .      8 COUNT 3: CIVIL CONSPIRACY - all Defendants
   .      9 COUNT 4: VIOLATION OF IMPLICIT CONTRACT - WMF
   .      10 PRAYER FOR RELIEF
             o   10.1 COUNT 1 (Defamation per se. all defendants')
             o   10.2 COUNT 2 (Defamation per se. WMF)
             o   10.3 COUNT 3 (Civil conspiracy, all defendants!
             o   10.4 COUNT 4 (Violation of Implicit Contract. WMFl
             o   10.5 All Cotmts
   .      11 DEMAND FOR JURY TRIAL
   .      12 CERTIFICATION AND CLOSING
   .      13 CERTIFICATE OF SERVICE
          Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 2 of 21




AMENDED CIVIL COMPLAINT

Plaintiff Dennis G. Lomax, pro se, hereby amends his Complaint to claim defamationper se

through libel, against Defendants Wikimedia Foundation, Inc., its former employee James
Alexander, and other individuals, Darryl L. Smith, Oliver D. Smith, Guy Chapman, Joshua P.

Schroeder, Michael Umbrecht ("Umbrecht"), "Max," real name unknown, "Vituzzu," real name

unknown, and John Doe, names to be added by amendment if discovered.


The original defamation occurred in published and private false and defamatory statements
written maliciously by the individual defendants. These were published on WikiMedia

Foundation servers and elsewhere.



The defamation continued in private, coordinated malicious complaint to the WMF, actioned as a
ban, negligently and with malice, by James Alexander, and published negligently and with
malice, on WMF servers, both on behalf of the WikiMedia Foundation.


These libels and publications damaged plaintiffs personal and business reputation, causing

possible loss of support for his activities as a journalist, and caused emotional distress and harm
to plaintiff and plaintiffs family.


PARTIES


    •   Dennis G. Lomax, plaintiff ("Lomax"), also known as Abd ul-Rahman Lomax, was user

        Abd on WMF wikis, resides in Northampton, Massachusetts, and is a journalist covering

        cold fusion, which is emerging science.

    •   WikiMedia Foundation, Inc. ("WMF") is a Florida corporation, domiciled in California.

    •   Darryl L. Smith ("DLS"), is believed to live in Radlett, Hertfordshire, United Kingdom,

        has had many account names on WMF wikis, RationalWiki and elsewhere.
          Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 3 of 21




   •   OliverD. Smith ("CDS"), is the twin brotherofDarryl Smith, living in Raddlet,
       Hertfordshire,United Kingdom, and used many account names on WMF wikis,
       RationalWiki and elsewhere.

   •   Michael Umbrecht, ("Umbrecht") is a Wikiversity administrator, WMF account Mu301,

       and is employed at Ladd Observatory, Providence, Rhode Island.
   •   Joshua P. Schroeder, ("Schroeder") a.k.a. Joshua Tan, WMF user 2^2353, is employed at
       Laguardia Community College, Long Island City,New York, and AmericanMuseumof
       Natural History, New York, New York.

   •   Guy Chapman, ("Chapman") is a Wikipedia administrator, WMF user JzG, residing in
       Reading, Berkshire, United Kingdom.

   •    "Max", was WMF IP editor 74.175.117.2 13:53,21 December 2017. Max's location is

       unknown. WikipediaSucks.co user "Max" admitted being a complainant.
   •   Vituzzu (WMF account name) is a WikiMediasteward (most highly privileged user),
        likely resident in Italy.

   •   James Alexander ("Alexander"), was Manager, Trust and Safety, WMF, at relevant

       times, and is now employed by Twitter Corporation, San Francisco, CA

   •   John Does, are WMF users and employees, with number, identities and locations not

       known, identities, if any, to be revealed in further investigation and discovery.


JURISDICTION AND VENUE

This Court has subject matterjurisdiction under 28 U.S.C. $1332(a)(3) (diversity), given that the
amount in controversy, two million dollars, exceeds the minimum, $75,000, and that the plaintiff
and all the defendants are citizens of different states (Lomax, WMF, Umbrecht, Schroeder) or

are citizens of a foreign state (DLS, ODS, Chapman, Vituzzu). It is filed in Massachusetts
because the plaintiffis a citizen of Massachusetts and has been affected by the acts of the

defendants in that state, as well as globally.
          Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 4 of 21




BACKGROUND

The following is believed non-controversial:


The WikiMedia Foundation (WMF) operates a large family of web sites ("wikis") allowing

users to collaborate in the creation of content.


The best-known site is Wikipedia, an encyclopedia, but another is very different, Wikiversity,

for the creation of educational resources, and "learning by doing." Wikiversity may include

content that would not belong at all in an encyclopedia, including student papers, essays, original

research, analysis, and other materials useful for learning or in the learning process.


Meta is the global coordinating wiki for all the WMF wikis.


Originally, individual wikis were independent. Misbehavior on one wiki did not lead to sanctions
on another, ordinarily.


The Terms of Use ("TOU") provide that the WMF reserves "the right to suspend or end the

services at any time, with or without cause, and with or without notice."


Specific definitions about account suspension:


   •   Block. A prohibition of editing on a specific wiki, usually issued ad hoc by an

       administrator on that wiki. Most wikis have their own administrators.

   •   Ban. A discussed and agreed community decision to prohibit a user from editing, as

       distinct from an administrative block. Generally a ban prohibits administrators from

       unblocking the user.

   •   Global community ban. A broadly discussed decision by the global community to ban a

       user from all WMF wikis.
          Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 5 of 21




    •   Global lock. Generally decided and implemented by a highly privileged steward, which
        suspends an accountglobally. A locked user is not "banned," as such, but locksare also
        used to implement global bans. The global lock tool simply disables log-in. This does not
        remove the account and does not otherwise affect prior contributions from that account.

    •   Office ban. A global ban determined by the WikiMedia Foundation, as described below.


Blocks and locks are shown in public logs, unless specifically hidden. There is an alternate

method of suspending an account, by changing the password, which can be easily done by any

system administrator.!11 This would create no public record.


There are over 80 million registered WMF users. About 50,000 accounts per year are locked,

mostly by highly privileged volunteer users ("stewards"). No list is maintained of these users,

though the logs are public, and individual account status is accessible to anyone. Generally, with

these locks, a reason is visible or given; and for active users ~ other than spammers ~ there is

normally some level of discussion, and these locks may be appealed.


Originally, nearly all content and user behavior and status issues were handled by the user

community, with the Foundation taking no role (which protected the Foundation from libel

claims). However, in 2012, the WMF Office-banned one user, the next year none, and in 2014

two were banned. In 2015 full central control of all accounts was established and the same year,

a Global Ban Policy was established, and bans increased in number. The Global Ban Plicy

describes bans: 121


        A Foundation global ban is an action the Foundation may take ... in order to address
        multi-project misconduct, to help ensure the safety of the editing and reading
        communities of all Wikimedia sites, the public, or to assist in preventing prohibited
        disruptive behavior that interferes with contributions and dialogue. A global ban is ... an
        extraordinary action that only supplements, without replacing, the community global ban
        process.

        ... there may be some rare cases where the Wikimedia Foundation must override local
        policy to protect the safety of the Wikimedia communities or the public or preserve the
           Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 6 of 21



        sites, especially when the Foundation has access to information that cannot be shared
        with local policy enforcers.
        Foundation global bans are considered a last resort and are generally implemented upon
        receipt of complaint, investigation, extensive review and explicit approval by several
        Foundation st^members.
        They are considered an appropriate course of action when any of the following situations
        apply:
        ... activity that may lead to a Foundation global ban includes, but is not limited to:

             •   engaging in significant or repeated harassment of users on multiple projects;
             •   engaging in significant or repeated harassment off of the Wikimedia sites so as to
                 threaten (emotionally or physically) users;
             •   endangering, significantly compromising or otherwise threatening the trust or
                 safety of our users or employees;
             •   repeatedly or egregiously violating our Terms of Use, such as through hosting
                 illegal content on Wikimedia servers; or
             •   threatening or compromising the security of Wikimedia infimtructure.


The page then lists all banned users, 36 total to date. Plaintiff(WMF user "Abd)" is listedas
banned February 24,2018, and was the 27th user listed.


The ban is also armounced in other places, prominently, with displays of information about the

user.




The Foundation sends an email to those who complained informing them that they had acted.


Office bans have been issued without warning to the user, and without explanation, and appeal is
explicitly prohibited.




    [1] Ratherthan printingcomplexlinks,active links for this and all references in this pleadingmay be found in
    context on a draft page
    httD://coldfusioncommunitv.net/w/index.Dhp/User:Abd/Lomax v. WikiMedia Foundation/Draft Amended Co
    molaint. and archived here: http://archive.is/mE3F7
         Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 7 of 21




FACT

On information and belief, with direct evidentiary support, or with cause for suspicion and a

belief that claims here will likely have such support after a reasonable opportunity for further

investigation or discovery:


Background


    1. Lomax registered as a Wikipedia user in 2005, and, by 2009, became known as a critic of
       administrative abuse and, later, of the star chamber global ban process (private, without

       notice to the banned individual, and explicitly prohibiting appeal).

   2. Over a period of years, certain WMF administrators and allied factions, on WMF wikis,
       maliciously and with false claims, retaliated againstplaintiff Lomax for his support of
       neutrality and fair administration. Notably this included Chapman, who was reprimanded
       in 2009 for his improper administrative actions through process begun by Lomax,[31and
       who expressed his resentment many times.

   3. Because of increasing harassment, Lomax had abandoned most work on all WMF

       projects, comingto considerthem unsafe, movinghis activities elsewhere, including
       supporting real-world scientific research in low energy nuclear reactions ("LENR" or
       "cold fusion"), an emerging science, covered on Wikipedia with a dominant "debunking"
       point of view, maintained by a so-called "skeptical" faction, including Chapman,
       Schroeder, and on other topics, also DLS and later Umbrecht.

   4. That faction, in its editing, suppresses positive scientific, academic reviews and

       information from other reliable sources, and emphasizes older and obsolete reviews and

       sources confirming the beliefs of the faction, creating imbalanced and misleading articles,

       in a project intended to be neutral and often believed by the public to be such.
       In general, this faction falsely attacks fnnge or emerging science as "pseudoscientific"
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 8 of 21




      and maliciously identifies researchers employing the scientific method in controversial

      areas as "pseudoscientists." This habit or agenda is distinct from genuine skepticism.

   5. For a time, Lomax collected information for the study of cold fusion, on Wikiversity.

      Wikiversity was neutral-by-inclusion, (allowing deep study of sources, original research

      and the expression of opinion), unlike an encyclopedia, which presents only a "sum,"

      This approach was opposed by some so-called "skeptics," who, in general, attacked

      whatever was not "mainstream." However, there had been no disruption on Wikiversity

      over cold fusion, no content conflict, contrary to what was later claimed.I£l Skeptical

      participation was welcome and useful.
   6. At the request of a group of scientists, Lomax started a Parapsychology resource on

      Wikiversity, designing it to be neutral, which attracted participation from at least two
      professional scientists, including one Nobel laureate. Parapsychology is generally
      considered "fringe," and it is even often called a "pseudoscience," though it is explicitly

      the scientific study of not-understood phenomena and not "belief in them. This resource,

      again, was not disruptive in itself, but did suffer from attack on several occasions by

      accounts, anonymous and with no other edits, now believed to be defendant DLS.]^ It

      was rigorously neutral, confirmed administratively, and those attacks were not

      successful. 161



Discovery and exposure of impersonations and attack accounts

   7. In September, 2017, Lomax discovered defamatory impersonation on Wikipedia. A user
      active on a Parapsychology page on Wikversity, and who had actually edited a little on

      Wikipedia, though blocked, was reported by a user claiming to be legitimate but hiding

      his

      identitv.httPs://en.vyikiDedia.org/wiki/WikiDedia:Sockpuppet investieations/Blastikus/Ar

      chive#22 June 20171 No action ensuing, a flurry of abusive accounts appeared.
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 9 of 21




      pretending to be this Wikiversity user.JT} An Wikipedia administrator arrived on

      Wikiversity to request sanctions. [81 Then another anonymous account joined the deletion

      request{9]and the user's collection and armotation of parapsychology sources on

      Wikiversity, several years of workJlOl was deleted, and the user was blocked without

      warning on a flimsy excuse, not a violation of policy.

   8. Through requests by Lomax on Meta.ri 111121 involved anonymous accounts were

      globally locked.ri31 and on Wikiversity, the resource was undeleted, and the user

      unblocked, and Lomax began to document how such impersonations and single-purpose

      accounts could cause such damage.


Retaliation and conspiracy


   9. Many new accounts appeared to attack this study and Lomax. Again, these accounts were

      globally locked as being cross-wiki abuse from the same source.

   10. Lomax moved his study from Wikiversity to Meta, because Meta could more efficiently

      handle disruption. This was all done in full view and attention (and support) from Meta
      administration and stewards. Again, many accounts were globally locked.

   11. September 30,2017, Lomax was threatened by defendant DLS that "1 will do my best
      behind the scenes via email to get admins to delete all your material." 1141 The account

      used was locked as using the same access as the other disruptive accoimts.

   12. October 5,2017. a defamatory article about Lomax appeared, on RationalWiki (not

      affiliated with the WMF), written with malice by DLS.riSl RationalWiki enjoys high

      Google rank, so the defamation appears prominently to anyone looking for information

      about plaintiff, both under his legal name (Dennis G. Lomax) and the name by which he

      is most widely known (Abd or Abd ul-Rahman Lomax).
     Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 10 of 21




13. Eventually, Abd moved all study to his blog, to reduce disruption on Meta. The blog
   study was open to comment and correction. No specific errors or offensive reports were

   noted, unless promptly corrected.

14. Defendants DLS, Chapman, and Schroeder were commonly associated on Wikipedia

   with the "skeptical faction." DLS was banned on Wikipedia and routinely blocked

   whenever discovered, under the name of "Anglo Pvramidologist."f161 which, as a

   specific account, was actually his twdn brother ODS, also banned. Chapman had been

   reprimanded in 2009 for his actions regarding cold fusion, in a process begun by Lomax,
   (at that time fully neutral on the topic and uninvolved). Schroeder had been, at times,

   banned from Wikipedia for his aggressive and offensive editing with regard to fringe

   topics.riTl

15. DLS invited Schroeder to participate in the attack on Lomax. "Help get this guy banned

   on Wikiversitv.'TlSI See also [1911201.Schroeder agreed to email a complaint to the

   WMF as drafted by this anonymous user.

16. New anonymous disruption then appeared on Wikiversity. Provided the opportunity by
   DLS, and pursuing revenge. Chapman, concealing his identity, created a Request for

   Deletion ("RFD") for the Cold fusion resource on Wikiversity, making false and

   malicious claims about it and Lomax.

17. The IP address, used by Chapman to open the RFD geolocates to Reading, where he is

   believed to reside. 1211 See contributions for this ff.f22112311241

18. Chapman also solicited others through private email, to join and add, again, false,

   malicious, and defamatory claims, as well as to complain to the WMF. Those

   commenting in the RFD included "Max," Schroeder, Chapman (as himself in addition to

   the anonymous opening), DLS, ODS, and Vituzzu.f251

19. Vituzzu made false, defamatory and malicious claims in his comments, and has continued

   to claim the like of it. 12611271




                                            10
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 11 of 21




   20. Schroeder, in his RFD comment, claimed he had been harassed by Lomax through email,

      and was complaining to the WMF. 1281 There had been no such harassment.1291

   21. Previously, Schroeder had acknowledged the emails and did not term them

      harassment.13011 had emailed him through the WMF interface, and my email access on

      Wikipedia had never been blocked, nor was it blocked. A complaint of email abuse

      would have been immediately actioned for a banned user.


Wikiversity administrator joins conspiracy


   22. Seeing the Wikipedia and other activity of DLS and the invitation to join in "Getting this

      guy banned", and canvassing to create Wikipedian comment in the RFD, Lomax filed a
      Request for custodian action ("RCA") on Wikiversity, documenting the activity.{31]

   23. Umbrecht blanked it, not allowing discussion, which was unheard of for a request from

      an established user.1321.

   24. Umbrecht, again violating long-standing traditions and deletion policy, cut short the RFD

      discussion, deleting the resource as "fiinge science," study of which had always been

      allowed on Wikiversity.{3^ The resomce had existed since 2006 (long before Lomax's

      involvement),{34] with no disruption, no edit warring or controversy, and useful study

      accomplished.

   25. Far fi'om waiting for conclusions, as he claimed he was doing in the RCA blanking,

      Umbrecht maliciously and falsely complained on Meta about "excessive, fi-ivolous, and

      nuisance abuse" in checkuser requests by Lomax,{35] clearly looking for an excuse to

      block him. (There had been no prior disputes with Umbrecht, and his abrupt appearance

      out of relative inactivity was mysterious at the time. Lomax now believes that his

      involvement was solicited by the "skeptical faction," especially Chapman ~ and DLS.

      Umbrecht acknowledged private complaints.) Umbricht and others commenting in the

      checkuser request led to its rejection as "not done."




                                               11
    Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 12 of 21




26. 31 December, 2017,18:20, Umbrecht blocked Lomax on an excuse that was not a

   blockable offense, completely unexpected.[3611371

27.31 December 2017,21:02, Umbrecht extended the block to indefinite, with malicious and

   defamatory claims, violating block policv.r38ir391

28. Umbrecht falsely and maliciously claimed that Lomax had been abusing Wikiversity to

   pursue private "vendettas."r401

29. Another administrator who had declared his intention to unblock.r411 seeking objections,

   was threatened with retaliation if he unblocked.

30. Umbrecht's blocks were quickly used as evidence supporting the defamatory claims of

   the RationalWiki article.l 8:5721:29 and cited widely across the internet.

31. Umbrecht also deleted the entire Parapsychology resource similarly and reblocked that

   user, who had not violated any policy, and, as well, deleted all of Lomax's user space

   pages and other pages created by Lomax without warning and contrary to policy,{42} thus
   more extensively carrying out the promise of DLS to "get admins to delete all your

   material."

32. Vituzzu falsely and maliciously claimed Lomax had requested that stewards "violate a

   basket of policies and laws basing upon illegally collected, untrustworthy and useless
   data." This was defamation per se ("illegally.") Lomax did not violate laws, and had not

   requested any violation of policy or law.f431

33. Lomax continued to research the behavior of what became known as the Smith brothers,

   who had caused similar harm to others.




                                            12
       Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 13 of 21




WMF complaints and action

  34. Six users have been reported to have filed complaints with the WMF: DLS, ODS,

     Chapman, Schroeder, Umbrecht, and "Max."14411451 Vituzzu, from numerous hostile
     comments, may have supported the complaints. "Max," editing anonymously, together in

     concert with other users concealing identity and reasonably suspected of being the former

     abusers, but then revealing his identity to the stewards, created the impression of

     "excessive, fiivolous and nuisance abuse" of checkuser requests by Lomax.

  35. The direct involvementof JzG, a Wikipediaadministrator, Umbrecht (a Wikiversity
                              «



     bureaucrat, more highly privileged than administrator), and perhaps Vituzzu, a steward,
     would have lent credence and cover to the claims, but those claims were easily

     recognized as false, if the WMF had properly investigated.

  36. The WMF has a history of apparently banning users for critiqueof the Foimdation of of
     Wikipedia and Wikipedia administration, even banning one person, a journalist,with no
     account.1461 It is then plausible, from overall behavior, that it may have acted with
     malice.

  37. February24, Alexander, for the WMF, bannedLomax, and published the ban with malice
     and without necessity.

  38. It has been widely understood that an office ban "meant things like paedophile advocacy,
     realistic threats ofharm against other users, deception in access to non-public personal
     information, or somethingto that effect. It was big, it was major, and it was quite literally
     unaddressable by the conununity, and it justified a permanent removal from all

     projects."£47]

  39. This fact (with its defamatory implications made explicit) was then used by DLS and

     ODS to strengthen their deframatory and malicious claims about Lomax with "proof
     from the WMF, widely considered reliable and responsible.




                                              13
           Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 14 of 21




   40. The fact of the ban and the content of the RationalWiki article have been used

          extensively to defame plaintiff. One of his daughters received a message reproduced

          here: htto://coldfusioncommunitv.net/libel. The WMF global ban was used to strengthen

          defamation, as was intended.


COUNT 1: DEFAMATION - AU Defendants

   41. The allegations in paragraphs 1-40 are incorporated by reference.

   42. Defendants published written and highly visible statements concerningthe plaintiff.
   43. These statements were defamatory, malicious, and false or misleading.

   44. At the very least, these statements were negligent and/or malicious.
   45. They caused plaintiff to be ridiculed, hated, or held in contempt and were used widely,
          and generally anonymously, to discredit any content contributed by plaintiff.
   46. They caused harm to plaintiffs investment in educational resources on Wikiversity.
   47. They caused harm to his reputation for honesty and reliability, crucial to his profession as
          a writer and journalist, where he depends on public support.

   48. They caused social harm and distress in his relationships with friends and family.


WHEREFORE, Plaintiffprays for judgment against all defendants for loss of reputation and

credibility, loss of income and value, and any further relief that this court may deemjust and
proper.



COUNT 2: DEFAMATION - WMF

   49. The allegations in paragraphs 1-48 are incorporated by reference.

   50. There is no necessity, for the protection of the community, absent specific cause which

          did not exist with plaintiff, to publish the fact of a global ban. There are alternate, simple

          means of banning a user which would create no defamation of the user, should it be

          necessary to ban.



                                                    14
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 15 of 21




   51. A competent investigation in this case would have revealed that claims in the complaints

       were malicious libel, misleading at best, not even close to warranting the extreme

       measure of a global ban.

   52. The lack of notice and rejection of any possibility of appeal is an unconscionable policy,

       making the process highly vulnerable to malicious complaints, and especially coordinated
       complaints from multiple persons with a common malicious agenda (who might be

       assumed to be independent).

   53. That such a deficient policy has been allowed to continue, in spite of the obvious

       problem, is evidence that the Foundation is hostile in general to criticism, and will
       retaliate against it, intending to cause harm so as to discourage criticism.

   54. In the alternative, the Foundation intended to support "valuable users," thus collaborating
       with a malicious agenda on the part of those users and becoming negligently responsible.

   55. By not stating a cause, while making statements that bans are very unusual, issued only

       for major abuse and repeated harassment of users and the like, and through the general

       reputation of the Foundation for being a responsible nonprofit organization, the
       Foundation has defamed all office-banned users.

   56. The TOU allows the WMF to ban without cause, but does not permit publication of the

       fact.



WHEREFORE, distinct from and in addition to damages for defamation, plaintiff prays that the

court order the WMF to remove from public visibility all office bans (which is technically easy),

absent user consent for that publication, and that the WMF establish a ban appeal process

adequate to protect falsely accused users by allowing a neutral review.




                                                 15
         Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 16 of 21




COUNT 3: CIVIL CONSPIRACY - all Defendants

   57. The allegations in paragraphs 1-56 are incorporated by reference.

   58. The conspiracy originated with DLS seeking revenge for Lomax properly exposing
       defamatory impersonations on Wikiversity and Meta.</li>

   59. DLS, evading Wikipedia and global blocks and locks, then solicited the participation of
       Chapman and Schroeder, both of whom held long-term grudgesagainst Lomax.
   60. Persons involved with the conspiracy then filed coordinated private complaints with
       Umbricht, inducing him to defame Lomax, and "Max," recruited by Chapman,joined the
       conspiracy with defamatory comment on Wikiversity. Vituzzu, also holding a long-term
       grudge, is believed to havejoined the conspiracy aroundthis time.
   61. DLS, ODS, Chapman, Schroeder, Umbricht, and "Max" then filed coordinated false,
       defamatory and maliciouscomplaints with the WMF. It is plausible that Vituzzujoined
       them.

   62. Alexander joined the conspirators in issuinga ban, falsely and maliciously implying
       serious violations of the Terms ofUse, and maliciously publishing it.

   63. The WMF is responsible for the actions of Alexander.


WHEREFORE, Plaintiff prays for judgment against all defendants for loss of reputation and
credibility, lossof income and value, distress, holding all conspirators responsible for the actions
of other conspirators, and any further reliefthatthiscourt may deem just andproper, including
punitive damages.




                                                 16
      Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 17 of 21




COUNT 4: VIOLATION OF IMPLICIT CONTRACT -
WMF


 64. The allegations in paragraphs 1-63 are incorporated by reference.

 65. The WMF claims that its major project, Wikipedia, is the "encyclopedia that anyone can

    edit." The policies and guidelines developed and published imply that only necessity will
    restrict editing, but interpretationof this was turned over to the community, immunizing
    the WMF from claims of defamation in the process. However, by creating an

    unappealable global ban process, the WMF, a responsible actor, madeitself liable for this
    count: a violation of due process and a reasonable expectation of fair treatment.

 66. Users, especially on Wikiversity, quite differently from Wikipedia, may contribute
    literally years of work, thousands of hours of labor, with great personal value, expecting
    that, xmless they violate policies (and especiallyif they do not persist after being warned),
    the work will stand and either be unmolested or improved, but nevertheless available, at

    worst, in page history. Thus the work is not lost. Deleted material may be recovered by
    any administrator, and there are administrators who will provide copies. However, doing
    this for a globally banneduser could be considered a violation of the TOU, and for a
    globally banned user to contactan administrator through the WMF interface is a TOU
    violation.

 67. The prior community ban process required specific and predictable preconditions,
    including discussed community bans on at least two wikis, that beinga bare minimum,
    and a full discussion by the community. Such bans were truly rare (there are eight, four of
    which were later office-banned{48]). If defamation were involved, it was relatively open

    and possibly actionable against the defaming individuals. Stewards globally locked

    accoimts, ad hoc, but this was not considered a ban, and locked users could create new

    accounts without violating the Terms ofUse. Thus a globally locked user could still

    create an account and contact administrators to appeal a ban.



                                             17
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 18 of 21




   68. That the WMF would institute a global ban process to handle serious hazards was

       reasonable. Evidence of, say, sexual solicitation of minors could not be publicly

       discussed. However, this then became a bam door through which could be driven bans

       motivated by abusive considerations, and from the list of banned users, it is obvious that
       criticism of the WMF became one of these considerations. One user was globally banned

       who had no account at all, a journalist who was investigating Wikipedia, banned under

       his real name and location.

   69. The WMF, while the terms of service do properly allow it to terminate service without
       cause, has created a process that is harmful, defamatory withoutnecessity, and does not
       allow a banned user any appeal. Emails and, in my case, certified mail to the registered
       agent are ignored, leaving a banneduser no recourse but filing an actionlike this.
   70. Usershave always been subjectto local ban by community decision on individual wikis,
       and these are routine and appealable. A community global ban process existed, requiring
       community-discussed and decided bans on a bare minimum of two wikis. Lomax was
       banned only on one wiki, Wikipedia (in 2011), and had caused no disruption over that.

   71. There was no Lomax activity that was prevented by the ban except for requesting
       checkuser review of suspected socks, which had not been, by any means, abusive, and
       which had shown, in fact, actual TOU violations and genuine harassment.

   72. None of the allegations that were made against Lomax,as far as known, were of a nature
       such that they could not have been openly addressed.

   73. There was, then, a reasonable expectation of fairness and due process, violated by the

       global ban, with its complete lack of warning, notice and prohibition of appeal.


WHEREFORE, distinct from removal ofpublication and damages for defamation, plaintiff prays
that the court order the WMF to unlock plaintiffs account.




                                                18
        Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 19 of 21




PRAYER FOR RELIEF

COUNT 1 (Defamation per se, all defendants)

   1. For all general damages, in a sum to be proven at trial, but in an amount no less than
      $2,000,000

  2. For all special damages, in a sum to be proven at trial; and

  3. For exemplary and punitive damages, as allowed by law, and in a sum to be proven at

      trial.



COUNT 2 (Defamation per se, WMF)

   1. For all general damages, in a sum to be proven at trial, but in an amount no less than
      $2,000,000

  2. For all special damages, in a sum to be proven at trial; and
  3. For exemplary and punitive damages, as allowed by law, and in a sum to be proven at
      trial.



COUNT 3 (Civil conspiracy, all defendants)

   1. For all general damages, in a sum to be proven at trial, but in an amount no less than
      $2,000,000

  2. For all special damages, in a sum to be proven at trial; and
  3. For exemplary and punitive damages, as allowed by law, and in a sum to be proven at
      trial.



COUNT 4 (Violation of Implicit Contract, WMF)

   1. For all general damages, in a sum to be proven at trial, but in an amount no less than
      $1,000



                                               19
         Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 20 of 21




    2. For all special damages, in a sum to be proven at trial; and

    3. For exemplary and punitive damages, as allowed by law, and in a sum to be proven at

        trial.



All Counts


    1. For costs and fees incurred herein;

    2. Attorney's fees as permitted by law;

    3. For such other and further relief as the Court may deem just and proper.


DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury of all issues so triable as a matter of right.




                                                   20
           Case 3:19-cv-30025-KAR Document 16 Filed 06/17/19 Page 21 of 21




RULE 11 CERTIFICATION

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and beliefthatthis complaint: (1) is not being presented for an improper
purpose, such as to harass, cause uimecessary delay, or needlessly increase the costof litigation;
(2) is supported by existing law or by a nonfnvolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.


I agree to provide the Clerk's Office with any changes to my address wherecase-related papers
may be served. I understand that my failure to keep a currentaddress on file with the Clerk's
Office may result in the dismissal of my case.

June 17,2019




Dennis G. Lomax, pro se

CERTIFICATE OF SERVICE

I hereby certifythat on this 17thday of June, 2019, a true and correct copy of the foregoing
pleading was forwarded by first class mail to Christopher M. Morrison, the attorney for
Wikimedia Foundation, Inc. (defendant) at the address of JONES DAY.100 High Street, 21st
Floor, Boston, MA 02110.

June 17,2019




Dennis G. Lomax, pro se




                                                 21
